DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of the amendment filed 6/06/2022.  Claims 1 is amended and claims 1-2, 4-17, 19-21, and 57 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-17, 19-21, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 currently recites “thermoplastic layer comprising a thermoplastic material … wherein the thermoplastic material has the same composition in the thermoplastic layer”.  The language of this limitation does not clearly define the metes and bounds of the invention. It appears to be a circular, self-referential definition of the thermoplastic layer as being of a same composition as the layer has.  This appears to be an attempt to define the thermoplastic layer as a singular, homogenous composition though the language used does not clearly limit the scope of invention. 
Claims 2, 4-17, 19-21, and 57 are dependent claims and are rejected as the claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 13, 16-17, 19-21, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. No. 6,902,116 to Finkelstein (hereinafter Finkelstein) in view of FR 2903624 to Launay (hereinafter Launay) and US PG Pub. 2008/0308641 to Finn (hereinafter Finn).  Finkelstein properly incorporates US Pat. No. 5,608,203, which is relied upon to evidence teachings below. 
Regarding claims 1 and 21, Finkelstein discloses a core layer (core 420 and adjacent components thereof, Fig. 4A-4C) for an information carrying card (Fig. 1-2) comprising: a thermoplastic layer (“a clear plastic material for core member 420”; col. 4, ll. 64-66) comprising a thermoplastic material and solely defining a cavity therein (milled cavity, Fig. 4B; col. 3, ln. 58-col. 4, ln. 24), the cavity having a bottom surface defined by the thermoplastic layer (Fig. 4B; col. 4, ll. 1-24), wherein the thermoplastic material has the same composition in the thermoplastic layer (see Note 1 below); an inlay layer (electronic components 430, Fig. 4B), and at least one electronic component (components 430, Fig. 4B), the inlay layer disposed inside the cavity (Figs. 4B-4C); and a composition (“an ultraviolet (UV) curable resin or a similar potting compound” 432, Fig. 4C) disposed over the thermoplastic layer and the inlay layer and contacting the inlay layer (Figs. 4B-4C), wherein the composition is nonporous (no bubbles, pores, voids, or gaps disclosed, Fig. 4C; col. 3, ln. 58-col. 4, ln. 24) and defines an utmost outer surface of the core layer over the cavity (“the exposed compound 432 is milled or shaved flush with the surface of core member 420”, Fig. 4C; col. 4, ll. 1-24), and wherein the is disposed inside the cavity extending from the utmost outer surface of the core layer to the bottom surface of the cavity (“the cavity 424 is filled with an ultraviolet (UV) curable resin or a similar potting compound” and “the exposed compound 432 is milled or shaved flush with the surface of core member 420”, Fig. 4C; col. 4, ll. 1-24), wherein each side of the core layer is configured to be laminated with a printable thermoplastic film for receiving words or images thereon and a transparent thermoplastic film so as to provide an information carrying card (Figs. 4A-4E, see Note 2 below).
Note 1: Finkelstein discloses “core members 420 and 434 are preferably formed of a clear plastic material as described in this inventor's earlier patents” and in properly-incorporated Patent ‘203 a card body is disclosed as so-embodied “a substantially transparent plastic material … an amorphous plastic, such as polyvinyl chloride (PVC), polycarbonate, polyester or any other similar material” (col. 6, ln. 63-col. 7, ln. 17). These materials are thermoplastics.
Note 2: The limitation directed to limiting the core layer as configured to be laminated with …” is not a requirement to incorporate/encompass the printable film and the transparent film recited in the claim.  The claim is directed to the core layer and the language merely limits a configuration of the core layer.  As there is no structure in Finkelstein’s embodiment shown in Figs. 4A-4E that would exclude and/or prevent lamination with a printable film and a transparent film, a person having ordinary skill in the art would understand the depicted prior art structure as anticipating the claimed configuration.
Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the inlay layer comprising a supporting film and at least one electronic component embedded on or mounted on the supporting film, and having at least one integrated circuit configured to generate and display a one time passcode (OTP) wherein the supporting film is made of a polymer-based material, and the composition is a crosslinked polymer composition.
Finn discloses the inlay layer comprising a supporting film and at least one electronic component embedded on or mounted on the supporting film, and having at least one integrated circuit configured to generate and display a one time passcode (OTP) (para [0029,0034,0259-0261]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a one time passcode as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to enhance transaction security within credit card and other transaction card ecosystems.
Launay discloses an inlay layer (Fig. 1), the inlay layer comprising a supporting film (substrate 10, Figs. 1-3), and at least one electronic component (e.g. display 12 and chip 11, Fig. 11) embedded on or mounted on the supporting film (Figs. 1-3), and having at least one integrated circuit configured to generate and display (“a microcircuit 11 and a display 12 on the upper face 10A, a push button 13, a sensor 14 and other components or microcircuits jointly designated under the reference 15 on the underside 10B”, Figs. 1-3), the supporting film is made of a polymer-based material (“support is advantageously PVC, or PET, or epoxy glass, polyimide or another plastic material, rigid or flexible”, Figs. 1-3), and a crosslinked polymer composition (resins 30 & 50 disclosed as “masses 30 and 50 may be made of the same resin” and “types of resin, such as epoxy resins”) disposed the inlay layer and contacting the inlay layer (Figs. 1-3), wherein the crosslinked polymer composition is nonporous (“the die casting technique, it has the advantage of using a molding resin which is in a liquid state, which allows a distribution of this resin in the available volume, without necessarily transmitting all of the pressure on the support” and “[i]n practice, the application of both a pressure and a heat input during molding is conventionally considered necessary to ensure a good distribution of the resin in the mold, in particular avoiding the formation of air bubbles”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed inlay layer and crosslinked polymer composition as taught by Launay with the system as disclosed by Finkelstein.  The motivation would have been “to ensure a good distribution of the resin in the mold, in particular avoiding the formation of air bubbles”.
Regarding claim 2, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the thermoplastic layer is selected from the group consisting of polyvinyl chloride, copolymer of vinyl chloride, polyolefin, polycarbonate, polyester, polyamide, and acrylonitrile butadiene styrene copolymer (ABS).  
Finn discloses “Teslin and polycarbonate substrates” ([0200]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polycarbonate substrate as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to enable substrate milling for electronics embedded within thin flexible form factors (abstract & [0200]).
Regarding claim 4, Finkelstein discloses the at least one electronic component in the inlay layer comprises: a power source (batteries 414, Fig. 4B); an activation switch (switch 412, Fig. 4B); and a display module connected with the activation switch (LED 410, Fig. 4B).  
Finn discloses the at least one electronic component in the inlay layer configured to generate and display a one time passcode (OTP) comprises: a power source; at least one microcontroller connected with the power source; an activation switch connected with the at least one microcontroller; and a display module connected with the activation switch (abstract).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the circuit components as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to conserve battery energy by turning off unneeded components.
Regarding claim 5, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the display module is configured to display at least a digit selected from a group consisting of 0, 1, 2, 3, 4, 5, 6, 7, 8, and 9.  
Finn discloses the display module is configured to display at least a digit selected from a group consisting of 0, 1, 2, 3, 4, 5, 6, 7, 8, and 9 (para [0029,0034,0259-0261]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display and displayed information as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to enhance transaction security within credit card and other transaction card ecosystems.
Regarding claim 13, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the power source is a battery or rechargeable battery.  
Finn discloses the power source is a battery or rechargeable battery ([0188]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rechargeable batter as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to extend the life and utility of a portable electronic card.
Regarding claim 16, Finn discloses the inlay layer comprises at least one integrated circuit (IC) comprising algorithm and configured to generate an OTP value to be displayed in the display module  (para [0029,0034,0259-0261]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display and displayed information as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to enhance transaction security within credit card and other transaction card ecosystems.
Regarding claim 17, Launay discloses the crosslinked polymer composition comprises a base unit selected from the group consisting of acrylate, methacrylate, urethane acrylate, ester acrylate, silicone acrylate, epoxy acrylate, silicone, urethane and epoxy (resins 30 & 50 disclosed as “masses 30 and 50 may be made of the same resin” and “types of resin, such as epoxy resins”).
Regarding claim 19, Launay discloses the base unit in the crosslinked polymer composition is urethane acrylate or epoxy (resins 30 & 50 disclosed as “masses 30 and 50 may be made of the same resin” and “types of resin, such as epoxy resins”).
Regarding claim 20, Launay discloses the crosslinked polymer composition is unfilled (resins 30 & 50 disclosed as “masses 30 and 50 may be made of the same resin” and “types of resin, such as epoxy resins”). There is no disclosure in Launay of providing additives or fillers to the resins.
Regarding claim 57, Launay discloses the polymer based material in the supporting film is polyimide, polyester, or glass filled epoxy (“support is advantageously PVC, or PET, or epoxy glass, polyimide or another plastic material, rigid or flexible”, Figs. 1-3)


Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkelstein, Launay and Finn as applied to claim 1 above, and further in view of US PG Pub. 2005/0006463 to Stephenson (hereinafter Stephenson.
Regarding claim 6, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose: at least one integrated circuit configured to generate and display.
Stephenson discloses the display module comprises at least one seven-segment display, each of the at least one seven- segment display configured to display a digit selected from 0 to 9 (Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display functionality as taught by Stephenson with the system as disclosed by Finkelstein.  The motivation would have been to provide typical transaction card information (para [0011]).
 Regarding claim 7, Stephenson discloses at least one seven-segment display comprises a number of seven-segment display, the number of seven-segment display is an integer from 3 to 6 (Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display functionality as taught by Stephenson with the system as disclosed by Finkelstein.  The motivation would have been to provide typical transaction card information (para [0011]).

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkelstein, in view of Launay and Finn as applied to claim 4 above, and further in view of US PG Pub. 20040012027 to Keller et al. (hereinafter Keller).
Regarding claims 8-12, Finkelstein discloses a lighted display as cited above though does not explicitly disclose the LED limitations on the core layer.
Regarding claim 8, Keller teaches the display module comprises a frame (cup, Fig. 1 & 7 & 8), a plurality of light emitting diode (LED) components (submount, LED, wires, Fig. 1 & 7 & 8) disposed inside the frame, and a phosphor material (conversion material, Fig. 7 & 8; para [0008,0103]) disposed inside the frame and contacting the plurality of LED components.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Finkelstein.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 9, Keller teaches the phosphor material comprises a polymer (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Finkelstein.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 10, Keller teaches the phosphor material comprises a dopant. (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Finkelstein.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 11, Keller teaches the phosphor material is configured to display one color (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Finkelstein.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 12, Keller teaches the phosphor material is configured to display one color selected from green, yellow and red (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Finkelstein.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).

Claim 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkelstein in view of Launay and Finn as applied to claims 1, and further in view of US Pat. No. 6,293,470 to Asplund (hereinafter Asplund).
Regarding claim 14, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the at least one microcontroller comprises a primary microcontroller and a dual interface microcontroller.
Asplund discloses the at least one microcontroller comprises a primary microcontroller and a dual interface microcontroller (two microprocessors 45, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two microcontrollers as taught by Asplund with the system as disclosed by Finkelstein.  The motivation would have been to provide more than one processing arrangement and functionality on the carrier.

Claim 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkelstein in view of Launay and Finn as applied to claims 1, and further in view US PG Pub. 2006/0227523 to Pennaz et al. (hereinafter Pennaz, previously cited).
Regarding claim 15, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the claimed switches.
Pennaz teaches the activation switch is selected from a group consisting of a capacitance switch, a membrane switch, a metal dome switch, and a piezoelectric switch (Figs. 4, 16; para [0084]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a metal dome activation switch as taught by Pennaz with the system as disclosed by Finkelstein.  The motivation would have been to provide a switch capable of resisting damage during manufacturing of the card structure (para [0084]).


Response to Arguments

Applicant's arguments filed 6/06/2022 have been fully considered but they are not persuasive.
Nomenclatures in the Claims
In this portion of the Remarks, Applicant describes differences between the terms “thermoplastic” and “Crosslinked” and states that the terms have been “confused or misinterpreted”.  As there is no specific correspondence between Applicant’s remarks in this section and the rejections, this is not treated as an argument meriting rebuttal.

Claim Rejections Under 35 U.S.C. § 112
	In this section, Applicant argues that the previous indefiniteness was “not coherent” and seemed to confuse or misinterpret “thermoplastic” and “crosslinkable”.  Examiner respectfully disagrees with the characterization of the previous rejection as the indefinite language was explicitly stated as an issue with “same” and the metes and bounds of that word in the context of the claim.  The points made in the rejection about teachings in the Specifications regarding the crosslinkable polymer were merely provided as evidence of the uses of sameness in the original filing. Evaluating the consistency of interpretations of “same” in light of the Specifications include disclosures of sameness in thermoplastics and crosslinkabe polymers. Examiner herein acknowledges “thermoplastic” and “crosslinkable” are two different categories of polymer materials – this is not disputed.  Further, the rejections above do not rely upon the two material categories being the same or indistinguishable.
	Further, in this section, it is argued that “same” is not a relative term.  While Examiner disagrees with Applicant’s argument, the use of “same” in the claims filed 6/6/2022 does not raise questions of definiteness on the grounds previously stated.  Applicant’s argument is moot in view of current claim language.

Claim Rejections Under 35 U.S.C. § 103
On pages 9-10 of the Remarks in this section, Applicant argues “Finklestein does not teach or suggest that  such a clear plastic material is a thermoplastic layer comprising a thermoplastic material as recited in claim 1”.  In the clarified rejection above, Finkelstein properly incorporates Patent ‘203 disclosing that the clear plastic material is embodied as a thermoplastic such as “polyvinyl chloride (PVC), polycarbonate, polyester”.
On page 10, Applicant argues that “Finkelstein does not disclose how deep the cavity (424) is” and whether the cavity is solely defined in the core member.  Examiner respectfully disagrees that Finkelstein fails to evidence cavity depth.  Finkelstein discloses “[t]he cavity is milled into one or more of the layers to receive the electronic circuitry” (abstract).  This language is not that the cavity is milled through a layer and there is a specie in which a cavity is milled into only one layer.  Further, Finkelstein discloses “a cavity 424 is milled or routed into core member 420 to accept the electronic components denoted generally by reference numeral 430”.  In Fig. 4B, as stated previously, a person having ordinary skill in the art would understand the evidence shows a cavity depth that does not penetrate through the entire thickness of core 420.  Further Finkelstein discloses milling core surfaces in Figures 5, 6, 7, 8 which further evidence the intended meaning of “milling a cavity into” as the edge-views of these embodiments universally show floors in the milled core members.  A person having ordinary skill in the art would understand that Finkelstein discloses a thermoplastic layer solely defining a cavity with a bottom surface.
On page 10 of the Response, Applicant argues that Finkelstein does not teach “[a] core layer for an information carrying card” as the reference discloses “a split core”. As a first note, Examiner’s position is that a card fabricated with a split core is not wholly relied upon to demonstrate obviousness of the claimed invention.  Rather, the rejection points to the core member 420 and functionally-related structures as matching elements of the claimed invention.  Applicant further argues that claim 1 is directed to “a product used to make an information carrying card” and characterizes Finkelstein as not reciting this feature.  Examiner respectfully disagrees as the core member 420 is a product used to make an information carrying card.  Examiner acknowledges that there is no teaching of a product in Finkelstein having only claimed thermoplastic layer, inlay, crosslinked polymer though the claim is not so-limited.
Lastly on Page 10, Applicant argues that Finkelstein is not configured to be laminated as claimed as graphics are printed on a surface of the core member 420.  Examiner respectfully disagrees as graphical printing on a surface of the core member does not prevent the claimed lamination and thus the elements in Finkelstein relied upon in the obviousness of the claimed core layer evidence a configuration for the claimed lamination.  The claim does not require lamination but rather a configuration for lamination.  The core members are plastic and planar and thus capable of being laminated. Applicant argues on Page 11 that “the image and words are printed later on the printable thermoplastic film during the card fabrication process”.  Examiner notes that this order of operations is not claimed to structurally distinguish the claimed invention over the prior art.
Examiner believes there to be an underlying thinking behind the arguments on pages 10-11 that a specie (i.e. a combination or final product) cannot be said to teach and suggest a claim directed to the genus (i.e. a sub-combination or intermediate product) inclusive of the specie.  In this instance, there is no limitation on the core layer to which the claims are drawn that excludes the core layer as embodied as a core layer within a card.  Thus it can be said that the claim is a genus having a scope inclusive of the specie in which the core layer is within the card.  As Finkelstein, in part, obviates the core layer within a card (specie) it is maintained that Finkelstein obviated the core layer genus. See MPEP 2131.02 and In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)

On page 11 of the Response, Applicant argues that Finkelstein does not disclose a resin “disposed inside the cavity extending from the utmost surface of the core layer to the bottom surface of the cavity” as the “interconnection circuity 429 and electronic components 430 will be insulated” and the purpose of Finkelstein for electric contacts will be defeated”.  Firstly the characterization of Finkelstein as metallizing the entire cavity floor is inaccurate as the disclosure then clearly states that conventional etching partially removes metallization in order to form traces.  By Applicant’s own logic, a fully metallized floor would render the device inoperable as circuits would be electrically shorted.  Rather, gaps between metal traces are required for operation and as gaps are required there are necessarily exposed portions of the cavity floor. Further, Finkelstein teaches other embodiments including direct printing of metallic traces and mounting an electronic unit on a carrier and inserting the electronic unit into the cavity (col. 4, ll. 1-17).
On pages 11-12, Applicant argues that Launay and Finn do not cure the deficiencies of Finkelstein in the portions of the claimed invention discussed above.  Examiner notes that the teachings of Launay and Finn relied upon evidence the deficiencies of Finkelstein cured in the rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872